 Case 2:21-cv-06320-MCS-JC Document 4 Filed 08/05/21 Page 1 of 3 Page ID #:39




1    Stephen G. Larson (SBN 145225)
     slarson@ larsonllp.com
2    Koren L. Bell (SBN 216684)
     kbell@larsonllp.com
3    Paul A. Rigali (SBN 262948)
     prigali@larsonllp.com
4    Jonathan D. Gershon (SBN 306979)
     jgershon@larsonllp.com
5    LARSON LLP
     555 South Flower Street, Suite 4400
6    Los Angeles, CA 90071
     Telephone: 213.436-4888
7    Facsimile: 213.623-2000
8    Attorneys for Plaintiffs
     MOSAFER INC.;
9    MOSAFER E-COM, INC.;
     AND GOMOSAFER
10

11
                           UNITED STATES DISTRICT COURT
12
                          CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISION
14

15   MOSAFER INC.; MOSAFER E-                 CASE NO. 2:21-cv-06320
     COM, INC.; AND GOMOSAFER,
16                                            PLAINTIFFS’ NOTICE OF
                             Plaintiffs.      INTERESTED PARTIES
17
            vs.
18
     ELLIOT BROIDY; GEORGE
19   NADER; BROIDY CAPITAL
     MANAGEMENT, LLC;
20   CIRCINUS, LLC; THE IRON
     GROUP INC. D/B/A
21   IRONISTIC.COM; SCL SOCIAL
     LIMITED; PROJECT
22   ASSOCIATES UK LTD;
     MATTHEW ATKINSON; AND
23   JOHN DOES 1-100,
24
                        Defendants.
25

26

27

28


                        PLAINTIFFS’ NOTICE OF INTERESTED PARTIES
 Case 2:21-cv-06320-MCS-JC Document 4 Filed 08/05/21 Page 2 of 3 Page ID #:40




1          TO THE JUDGE OF THE UNITED STATES DISTRICT COURT FOR
2
     THE CENTRAL DISTRICT OF CALIFORNIA:
3
           The undersigned, counsel of record for Plaintiffs MOSAFER INC.; MOSAFER
4
     E-COM, INC.; and GOMOSAFER (collectively, “Plaintiffs”) certifies that the
5

6
     following listed parties may have a pecuniary interest in the outcome of this case.

7    These representations are made to enable the Court to evaluate possible
8    disqualification or recusal.
9
           •      Plaintiff Mosafer Inc. is a corporation that has no parent company. No
10
                  publicly held corporation owns 10% or more of Mosafer Inc.’s stock;
11
           •      Plaintiff Mosafer E-Com, Inc. is a corporation that is fully owned by
12

13
                  Mosafer Inc. No publicly held corporation owns 10% or more of

14                Mosafer E-Com, Inc.’s stock;
15         •      Plaintiff GoMosafer is the online division of Mosafer Travel, a Qatari
16                travel agency. Mosafer Travel and Tourism is fully owned by Abu Isa
17
                  Holding, a Qatari company. No publicly held corporation owns 10% or
18
                  more of GoMosafer’s stock;
19

20         •      Defendant Elliot Broidy, an individual;

21         •      Defendant George Nader, an individual;
22         •      Defendant Broidy Capital Management, LLC.;
23
           •      Defendant Circinus, LLC;
24
           •      Defendant, the Iron Group Inc. d/b/a Ironistic.com;
25
           •      Defendant SCL Social Limited;
26

27         •      Defendant Project Associates UK Ltd; and

28         •      Defendant Matthew Atkinson, an individual.

                                               -2-
                          PLAINTIFFS’ NOTICE OF INTERESTED PARTIES
 Case 2:21-cv-06320-MCS-JC Document 4 Filed 08/05/21 Page 3 of 3 Page ID #:41




1    DATED: August 5, 2021                    LARSON LLP
2

3
                                           By: /s/ Stephen G. Larson
4
                                              Stephen G. Larson
5                                             Koren L. Bell
                                              Paul A. Rigali
6
                                              Jonathan D. Gershon
7                                             Attorneys for Plaintiffs MOSAFER
                                              INC., MOSAFER E-COM, INC.,
8
                                              and GOMOSAFER
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                        -3-
                      PLAINTIFFS’ NOTICE OF INTERESTED PARTIES
